Exhibit 99.1 NETAPP REPORTS THIRD QUARTER FISCAL YEAR 2017 RESULTS Net Revenues of $1.40 Billion; Up 5% Quarter-over-Quarter and 1% Year-over-Year; GAAP EPS of $0.52 and Non-GAAP EPS of $0.82 • All-flash array annualized net revenue run rate almost $1.40 billion, up 160% year-over-year. • Nearly 300 petabytes of flash shipped. • Clustered Data ONTAP™ managing 50% of installed base capacity. • $336 million returned to shareholders in share repurchases and a cash dividend. Sunnyvale, Calif.—February 15, 2017—NetApp (NASDAQ: NTAP) today reported financial results for the third quarter of fiscal year 2017, ended January 27, 2017. Third Quarter Financial Results Net revenues for the third quarter of fiscal year 2017 were $1.40 billion. GAAP net income for the third quarter of fiscal year 2017 was $146 million, or $0.52 per share,1 compared to GAAP net income of $153 million, or $0.52 per share, for the comparable period of the prior year. Non-GAAP net income for the third quarter of fiscal year 2017 was $231 million, or $0.82 per share,2 compared to non-GAAP net income of $206 million, or $0.70 per share, for the comparable period of the prior year. Cash, Cash Equivalents and Investments NetApp ended the third quarter of fiscal year 2017 with $4.6 billion in total cash, cash equivalents and investments. During the third quarter of fiscal year 2017, the Company generated $235 million in cash from operations and returned $336 million to shareholders through share repurchases and a cash dividend. The Company announced the next cash dividend of $0.19 per share. The quarterly dividend will be paid on April 26, 2017 to shareholders of record as of the close of business on April 7, 2017. “Q3 marked another quarter of strong execution by NetApp,” said George Kurian, chief executive officer. “The transformation of NetApp is yielding solid results and has changed the trajectory of our business. With our industry-leading portfolio of solutions and Data Fabric strategy, NetApp is well positioned to lead in the next era of IT.” Q4 Fiscal Year 2017 Outlook The Company provided the following financial guidance for the fourth quarter of fiscal year 2017: • Net revenues are expected to be in the range of $1.365 billion to $1.515 billion. • GAAP earnings per share is expected to be in the range of $0.60 to $0.65 per share. • Non-GAAP earnings per share is expected to be in the range of $0.79 to $0.84 per share. Business Highlights • NetApp Expands Cloud Data Management and All-Flash Offerings - NetApp Improves Control, Simplifies Movement of Data in the Hybrid Cloud. New Data Fabric solutions and services speed data access and visibility, enhance data protection and security, and help customers extract value from their data from anywhere in the hybrid cloud. - NetApp Expands All-Flash Portfolio with New Entry-Level Array. The NetAppTM All Flash FAS (AFF) A200 expands the market opportunity for the world’s fastest and most efficient cloud-connected enterprise storage portfolio. The entry-level system delivers enterprise-grade flash performance at a very attractive price point and is ideal for midsize businesses that are making the move to all flash. • Customers Team with NetApp to Accelerate Performance and Responsiveness - Carrenza Supports Rapidly Evolving Customer Application and Infrastructure Demands with NetApp SolidFire. Global cloud service company Carrenza leverages NetApp SolidFireTM all-flash storage to enable customers to scale and accelerate business performance, increase infrastructure agility and responsiveness, and reduce storage maintenance time and administration effort. - Cologne Broadcasting Center (CBC) Upgrades TV Production and Delivery Services with NetApp. A new production storage and disaster recovery infrastructure has improved CBC broadcast service offerings throughout Germany with solutions delivered by NetApp and partner Pixit Media. - Wirestorm Delivers DevOps in the Cloud with NetApp ONTAP Cloud for Amazon Web Services (AWS). To accelerate and automate its DevOps process, Wirestorm deployed NetApp ONTAPTM Cloud. This Data Fabric solution delivers everything that the company needs for DevOps in the cloud—without a single physical array—enabling Wirestorm to use only laptops. The framework that it created with NetApp has enabled Wirestorm to automate so efficiently that it can implement an end-to-end solution all the way to AWS in less than a minute. Webcast and Conference Call Information NetApp will host a conference call to discuss these results today at 2:30 p.m. Pacific Time. To access the live webcast of this event, visit the NetApp Investor Relations website at investors.netapp.com. In addition, this press release, historical supplemental data tables, and other information related to the call will be posted on the Investor Relations website. An audio replay will also be available on the website after 4:30 p.m. Pacific Time today. About NetApp
